Citation Nr: 0330267	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left wrist 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty from May 1953 to March 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hearing loss and a left wrist condition.  That decision also 
denied the reopening a claim for service connection for a 
stomach condition because the appellant had not submitted new 
and material evidence.  

In November 2000, jurisdiction over the veteran's claims file 
was transferred to the VA RO in Columbia, South Carolina. 


REMAND

The veteran has reported that he was treated for his wrist 
fracture and stomach condition at the Fort Jackson Army 
Hospital in 1956.  Records of this treatment are not 
associated with the claims folder.  VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  It appears that VA previously attempted to secure 
records of the veteran's hospitalization at Fort Jackson for 
treatment of a stomach problem.  However, VA was informed 
that the service department needed the month as well as the 
year of treatment in order to search its records.  It is 
unclear from the record whether the veteran was requested to 
furnish this information.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In February 2001 the RO requested that the veteran be 
afforded a VA musculoskeletal examination.  That examination 
was not conducted; however, the examiner who conducted the 
stomach examination evaluated the veteran's left wrist and 
shoulder.  The examiner opined that the veteran had residual 
wrist disability from an injury in service.  However, the 
examiner did not report a diagnosis.  An X-ray examination 
conducted in connection with the examination, reportedly 
showed arthritis in the wrist.  However, there was no opinion 
as to whether the arthritis was related to the reported in-
service injury.  

The veteran underwent an ear examination in February 2001, 
but the examiner did not review the claims folder or offer an 
opinion with respect to whether the current hearing loss was 
related to service.  The veteran has reported noise exposure 
both before and after service.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in May 2001.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Ask the veteran to provide the month 
or months during which he received 
treatment for wrist and stomach conditions 
at the Fort Jackson Army Hospital.  Then 
take all necessary steps to obtain records 
of this treatment. 

3.  The RO should ask the VA audiologist 
who conducted the February 2001 ear 
disease examination to review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
veteran's current bilateral hearing loss 
is related to a disease or injury during 
active military service, including noise 
exposure from work as a bulldozer and 
crane operator.  The rationale for all 
opinions expressed and conclusions reached 
should be set forth.  The examiner should 
note in the examination report that the 
claims file was reviewed.

If the audiologist who conducted the 
February 2001 examination is unavailable, 
another qualified medical professional at 
the VA Medical Center may furnish the 
requested opinion.

4.  The RO should send the file to the VA 
examiner who conducted the February 2001 
stomach and joints examination.  The 
examiner should review the claims folder, 
and acknowledge in the examination reports 
that the claims folder was reviewed.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent possibility or greater) that 
any current left wrist disability is 
related to a disease or injury during 
active military service, including the 
injury that reportedly occurred in 1956.  
The examiner should provide a rationale 
for all opinions.  

If the VA examiner who conducted the 
February 2001 stomach and joints 
examination is unavailable, another 
examiner at the VA Medical Center may 
furnish the requested opinion.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.   

6.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


